Citation Nr: 1534257	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to November 1963 and from January to May of 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran subsequently testified at a Travel Board hearing in May 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including the capacity to manage disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2014).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, VA will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c) (2014).  Determinations should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, the facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  The Board notes that there is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d) (2014); see also 38 C.F.R. § 3.102 (2014).

During his hearing, the Veteran confirmed that he had a fiduciary handling his funds, but he asserted that he was able to handle VA funds himself.  A September 2011 VA 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) reflects the examiner's opinion that the Veteran did not have the ability to manage his own financial affairs.  A September 2012 report, however, contains an opinion from S.A., M.D., reflecting the contrary view, with the doctor noting that the Veteran had stated that he takes care of his bills and utilities before anything else and is cautious with spending his money.  A November 2013 Supplemental Statement of the Case reflects that the Veteran failed to report for a VA examination in conjunction with this claim in October 2012.  Given the diverging opinions above, both of which are several years old, the Board finds it "necessary" under 38 C.F.R. § 3.159(c)(4) (2014) that the Veteran be afforded a further examination in conjunction with this appeal to more clearly ascertain whether the Veteran is, as he claims, competent to disburse funds.  

During the hearing, the Veteran also reported receiving funds from Social Security, and it is not clear to the Board whether this reflects retirement benefits or disability benefits.  Accordingly, the Board finds that it would be prudent to contact the Social Security Administration (SSA) to ascertain whether there exist any medical records upon which a disability determination of the Veteran was made.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Providence VAMC all outstanding treatment records of the Veteran dated since November 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received must be associated with the claims file.  If no records are available, this must be documented in the claims file.

2.  Contact the Social Security Administration and request all records associated with a disability benefits claim from the Veteran, if any.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received must be associated with the claims file.  If no records are available, this must be documented in the claims file.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, to obtain medical information to determine the Veteran's competency to manage his VA funds.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report must include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.

Based on the examination and claims file review, the examiner must provide an opinion as to whether the Veteran has the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, including the Veteran's own assertions and the September 2012 opinion of S.A., M.D.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner must clearly so state, and explain why.  All opinions must be supported by a detailed rationale in a typewritten report.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

